Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 17/566809 application filed on 12/31/21.
Claims 1-10 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anaerobic digestion tank unit”, “biogas measurement and collection unit” in claim 1; “heating system” and “stirring system” in claim 4; and “biogas collection device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “biogas collection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification recites a “biogas collection device”, there is no further description of the structure of the biogas collection device. Likewise Fig. 1 shows the biogas measurement and collection unit in a schematic, but does not show any structure of the claimed biogas collection device. Therefore, the claim does not comply with the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Likewise claim 1 and its dependents are rejected as the term “biogas measurement and collection unit” in claim 1 is interpreted under 35 U.S.C. 112(f) as stated above. The claims and specification as filed provide the structure encompassed by this term to be “a gas flow meter and a biogas collection device”. As “biogas collection device” also invokes 35 U.S.C. 112(f) interpretation and lacks written description (see above rejection), then claim 1 and its dependents also fail to comply with the written description requirement and are rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are indefinite because the claim language appears to be drawn to intended use. The corresponding structure and/or further structural limitations cannot be clearly determined in view of the instant claim language. 
Claim limitation “biogas collection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification recites a “biogas collection device”, there is no further description of the structure of the biogas collection device. Likewise Fig. 1 shows the biogas measurement and collection unit in schematic only, but does not show any structure of the claimed biogas collection device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Likewise claim 1 and its dependents are rejected as the term “biogas measurement and collection unit” in claim 1 is interpreted under 35 U.S.C. 112(f) as stated above. The claims and specification as filed provide the structure encompassed by this term to be “a gas flow meter and a biogas collection device”. As “biogas collection device” also invokes 35 U.S.C. 112(f) interpretation and is indefinite (see above rejection), then claim 1 and its dependents are also indefinite and are rejected under 35 U.S.C. 112(b). 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATIL (WO 2019/102364) in view of LIANG (CN101092268) as presented by applicant on the IDS dated 12/31/21, rejections based on machine translation document (attached).
With respect to claim 1, 10 “anaerobic digestion tank unit” and “biogas measurement and collection unit” were interpreted under 35 USC 112f as stated above. Anaerobic digestion tank unit is defined by at least claim 4 as a tank main body, a heating system and a stirring system; and functional equivalents. Likewise heating system and stirring system are also interpreted under 35 USC112f and are defined by claims 5, 6 respectively to be: a water bath jacket heating system or a coil heating system, and a central axis stirring system, a horizontal stirring system, a side inclined stirring system or an internal submersible stirring system; and functional equivalents. Biogas measurement and collection unit is interpreted under 35 USC 112f to be a gas flow meter and biogas collection device as defined by claim 10 and functional equivalents.
PATIL discloses an anaerobic digestion system for solid organic wastes comprising a jacketed horizontal plug flow reactor 108 having radially mixing (central axis, horizontal stirring) mechanism (anaerobic digestion tank unit with heating and stirring systems) (0028, 0108 Fig 3) having a gas produced outlet (m); a gas-solid-liquid separator 120 (air floatation screening unit) that functions to separate bio solids, liquid and gas (three phase separation part) via up flow of the influent (digested material from tank is pumped from bottom to top through feeding pump) connected to the reactor (tank) via a pump (feeding pump), and a gas flow meter 122 and biogas storage 124 connected to an air outlet of the separator (screening unit) and a pump 116’’ (reflux pump) for recycling the influent (0113-115, Fig 3), but does not explicitly disclose the details of the flotation screening unit or that the reflux pump returns material to the digestion tank. 
However, LIANG discloses a biological fluidized bed reactor for raising mixed gas and liquid comprising a water tank 14 (tank unit) connected via a valve 16 and pump 15 (reflux valve, reflux pump) to the main body 1 (screening unit) that collects liquid from the body via a return pipe 10 (reflux part), the main body having a bottom that is separated by a chamber partition 2 (central partition plate) into a left (screening part) and right sedimentation chamber (sedimentation part) arranged side by side, wherein after the liquid level in the left side reaches the height of the partition, it overflows into the right chamber (sedimentation part), the left chamber (air flotation screening part) having a sampling port (discharging port) at the bottom; the return pipe (reflux part) is arranged at the middle upper part of the reactor, the upper end is higher than the partitioned chambers (screening and sedimentation part) and a lower end is connected to the valve 16 and pump 15; an exhaust port 26 (biogas outlet) of the biological filler layer 5 (three phase separation part) is communicated with the gas collecting tank 28 (biogas collection unit), wherein liquid flows from the bottom to the top (0025-27, Fig 1). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of PATIL to include the details of the screening unit and returned liquid flow path as taught by LIANG because the reactor increases the height of the precipitation zone to achieve good solid-liquid separation effect (Page 8, section 5) and the returned liquid helps to save energy to meet the higher requirements for the reactor (Page 7, section 3). PATIL and LIANG do not explicitly disclose a second discharging port at the bottom of the right side chamber (sedimentation part), however, it would have been obvious to one having ordinary skill in the art to add a second port on the right side chamber, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art. MPEP 2144.04. The additional port would further be obvious to provide access to the material in both sides of the reactor chamber in case of sediment build up. 
PATIL discloses biogas is produced in both the digestion tank (m) with a measurable yield and composition (0076) which inherently requires a meter and storage to determine, and the separator (k) with a biogas flow meter and storage 122, 124 connected to the separator outlet but does not explicitly disclose that the biogas measurement and collection unit is connected to both air outlets of the flotation screening unit and the digestion tank. However, it would have been obvious to one having ordinary skill in the art to connect both biogas outlets to the same meter and collection device, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04. 
With respect to claim 2, LIANG discloses the reactor is a cylinder divided by a partition (Figs 1-2) but does not explicitly disclose the height to diameter ratio of the air flotation screening part and material sedimentation part are greater than or equal to 6. It would have been an obvious matter of design choice to choose a ratio greater than or equal to 6, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04. Additionally where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 3, LIANG discloses the reactor also has a baffle (diversion baffle plate) in the left and right side chambers (air flotation screening part and material sedimentation part) and that a plurality of sampling valves are provided at different heights on the side of the air flotation screening part (0023, 0026 Fig 1). 
With respect to claims 4-6, PATIL discloses an anaerobic digestion system for solid organic wastes comprising a jacketed (circumferentially arranged outside tank body) horizontal plug flow reactor 108 having radially mixing (central axis, horizontal stirring) mechanism arranged at an inner center of the tank (anaerobic digestion tank unit with heating and stirring systems) (0028, 0108 Fig 3); the tank body is provided with feeding and discharging ports on the side, a biogas outlet (m) and a solid feeding inlet (d) on top, a liquid inlet (c’) (acid/alkali liquid inlet) a discharge port (e) on the bottom and motor 118 (Fig 1) and that the pH of the reactor is measured (0109-110) as is the temperature (claim 3). LIANG discloses the connections to the air flotation screening  and reflux parts as discussed in the above rejection of claim 1. PATIL does not explicitly disclose all these features in the exact locations on the reactor main body as claimed, however, it would have been obvious to one having ordinary skill in the art to place the various ports, outlets, inlets, detectors and motors in the locations on the reactor as claimed, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.
With respect to claims 7-9, the combination of PATIL and LIANG teaches all of the positively recited structure of the device of claim 1. With respect to claims 7-9, in the absence of further positively recited structure, the device of PATIL and LIANG is considered capable of providing the recited conditions in claims 7-9. 
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799